Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-20 have been examined in this application.
	The filling date of this application number recited above is 11 June 2020. Domestic Benefit/National Stage priority has been claimed for Applications 14/873722, 62/220383, 62/201671, 62/200375, 62/198813, 62/197343, 62/193317, 62/189329, 62/187651, 62/187624, 62/187642, 62/187666, 62/187645, 62/105407, and 62/060962 in the Application Data Sheet, thus the examination will be undertaken in consideration of the filing dates of the prior applications, as the priority date, for applicable claims.
No additional information disclosure statement (IDS) has been filed to date.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The Claims are directed to an abstract idea, Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per Claims 1, 13, and 20, the claims recite “a method of managing a plurality of devices associated with a property, the property populated with the plurality of devices, each of the plurality of devices respectively covered by a warranty, the method comprising:
dynamically detecting, a presence of the plurality of devices by receiving a plurality of warranty information respectively associated with the plurality of devices;
in response to receiving the plurality of warranty information, updating, an inventory list associated with the property to include the plurality of warranty information, the inventory list including device identification information of each of the plurality of devices;
determining, that a warranty corresponding to a first device of the plurality of devices included in the inventory list is about to expire;
transmitting, to a customer associated with the property, a notification indicating that the warranty corresponding to the first device is about to expire;
transmitting to the customer a plurality of possible corrective actions to permit the customer to select a corrective action prior to warranty expiration; and
facilitating, the selected corrective action.”
The limitation of the claims recited above, under its broadest reasonable interpretation, is directed to certain methods of organized human activity, specifically under commercial or legal interactions. The method recited above is a method of receiving warranty information of products (e.g. plurality of devices) owned by the customer, and providing the customer with notifications when the warranties are about to expire, by which the notification provides the customer with the options to be performed (e.g. renew warranty, modify warranty, etc.), and the manufacturer and/or merchant performing the selected option. Warranties are a form of agreement or a contract between the customer and the manufacturer and/or merchant, and the method presented above includes interactions with respect to the warranty (e.g. receive warranty information, notify expiring warranty, customer selects an option with warranty, etc.). Therefore, the claims are directed to an abstract idea.
This judicial exception is not integrated into practical application. In particular, the claims recite an additional element of “hardware controller”, “plurality of devices”, “communication module”, “”memory”, “processor”, and “non-transitory computer-readable storage medium”, to perform the method recited above by instructing the abstract idea to be performed “by” these generic computer components. Specification [00121] discloses of using a “standard RAM”, [00144] “general-purpose processor”, [0041] “smart device” and “smart home controller”, by which the disclosed additional elements are generic computer components, which are generic, off-the-shelf equipment that are available to the public, and does not require any specialized components to perform the recited method, to perform its generic functionalities, such as: receive data, update data, compare data, and transmit data. These general computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Merely using generic computer components as a tool to perform the abstract idea is not indicative of integration into a practical application; see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims also recite receiving or transmitting “via communication network” and certain steps being performed “automatically” (e.g. automatically updating, automatically facilitating, etc.). As similarly discussed above, these elements are still mere instructions to implement the abstract idea on the generic computer components, which is to receive or transmit data through a communication network, and “automatically” perform an action, by which the recited steps are performed automatically in response to receiving data (e.g. automatically update the inventory with the received warranty information and automatically perform the action selected by the user), wherein these actions are capable of being performed manually and does not provide any improvement to the functioning of a computer or to any other technology or technical field for being performed automatically, nor these actions were previously unable to be automated. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims also recite additional limitation “dynamically detecting, via a local communication network, a presence of the plurality of devices by receiving from the plurality of devices a plurality of warranty information respectively associated with the plurality of devices”. Although this limitation is recited from Specification [0027] “In contrast, the systems and methods of the present embodiments dynamically detect the presence of components as well as the corresponding warranty and/or building code compliance information to ensure that the status of these components is known by the relevant parties, as well as to more accurately price insurance policies associated therewith. Therefore, because the systems and methods of the present embodiments employ dynamic detection of connected devices and components within a property, the systems and methods are necessarily rooted in computer technology in order to overcome the noted shortcomings that specifically arise in the realm of insurance processing”, there is no clear or specific definition of what “dynamically detecting” means, thus it would be obvious to one of ordinary skilled in the art to interpret the term “dynamically detecting” as the generic definition of “continuously detecting” or “positively detecting”. However, the limitation recites mere data gathering, wherein the presence of the devices are detected by receiving data (e.g. warranty information). One of ordinary skilled in the art would understand that the presence of the device would be detected if the device sends data or information, by which transmitting data or receiving data is mere data gathering, which is adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system, wherein the steps recited by the system are mere data gathering. Mere instructions to apply an exception using a generic computer system and/or adding insignificant extra-solution activity to the judicial exception is not indicative of an inventive concept. The claims are not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claim 2 recites “wherein receiving the plurality of warranty information comprises: receiving, by the hardware controller via the first communication network, warranty information including at least one of: an expiration date, a purchase date, an amount of coverage, or a company providing the warranty.” The claim provides further details regarding the data (e.g. warranty information), wherein data manipulation or mere data gathering is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application; see MPEP 2106.05(g).
Claims 3 and 14 recite “further comprising: upon determining that the warranty corresponding to the first device is about to expire, determining a cost for at least one of: renewing the warranty with the same warranty provider, purchasing an extended warranty from a different warranty provider, or purchasing a replacement device.” The claims provide further details regarding the data (e.g. determine cost for expiring warranty), wherein data manipulation or mere data gathering is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 4 recites “wherein transmitting the notification indicating that the warranty is about to expire comprises: transmitting, to the customer via the second communication network, the notification indicating the determined costs, wherein transmitting the notification causes an electronic device associated with the customer to provide an interface to purchase a product corresponding to the determined costs.” The claim provides further steps of using the generic computer components merely as a tool to perform an existing process (e.g. transmit notification), by which mere “apply it” is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claims 5 and 15 recite “further comprising: receiving, by the hardware controller via the second communication network, a request to purchase a replacement device for the first devices; automatically facilitating, by the hardware controller, the purchase of the replacement device; receiving, by the hardware controller via the first communication network, warranty information corresponding to the replacement device; and updating, by the hardware controller, the inventory list with the warranty information corresponding to the replacement devices.” The claims provide further steps of using the generic computer components merely as a tool to perform an existing process (e.g. receive data, store data, etc.), by which mere “apply it” is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claims 6 and 16 recite “further comprising: receiving, by the hardware controller via the second communication network, at least one of a request to renew the warranty with the same warranty provider or a request to purchase the extended warranty from the different warranty provider; automatically facilitating, by the hardware controller, the renewal of purchase of the warranty based upon the received request; and updating, by the hardware controller, a data record corresponding to the first device in the inventory list with warranty information corresponding to the renewed or purchased warranty.” The claims provide further steps of using the generic computer components merely as a tool to perform an existing process (e.g. receive data, store data, etc.), by which mere “apply it” is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claims 7 and 17 recites “further comprising: estimating, by the hardware controller, a total amount of worth of the plurality of devices when the warranty corresponding to the first device expires, wherein the total amount of worthy corresponds to a value of the property covered by the insurance policy.” The claims provide further steps of using the generic computer components merely as a tool to perform an existing process (e.g. estimate by reading received or stored data), by which mere “apply it” is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claim 8 recites “wherein transmitting the notification indicating that the warranty is about to expire comprises: transmitting, to the customer via the second communication network, the notification indicating at least one of the estimated total amount of worth of the plurality of devices or an insurance coverage associated with the insurance policy.” The claim provides further steps of using the generic computer components merely as a tool to perform an existing process (e.g. transmit notification), by which mere “apply it” is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claim 9 recites “wherein transmitting the notification indicating that the warranty is about to expire comprises: determining, by the hardware controller, that the estimated total amount of worth of the plurality of devices exceeds the insurance coverage associated with the insurance policy; and transmitting, to the customer via the second communication network, the notification, wherein transmitting the notification causes an electronic device associated with the customer provide an interface to modify the insurance policy.” The claim provides further steps of using the generic computer components merely as a tool to perform an existing process (e.g. estimate by reading received or stored data, transmit notification, etc.), by which mere “apply it” is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claims 10 and 18 recite “further comprising: receiving, by the hardware controller via the first communication network, an indication that an individual associated with the property performed an action to void a second warranty associated with a second device of the plurality of devices included in the inventory list.” The claims provide further steps of using the generic computer components merely as a tool to perform an existing process (e.g. receive data), by which mere “apply it” is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claims 11 and 19 recite “further comprising: updating, by the hardware controller, a data record corresponding to the second device to indicate that the second warranty has been voided by the action, wherein the updated data record includes at least one of: a description of the action, a date the action occurred, a time the action occurred, visual data of the second device captured proximate to when the action occurred, or an identity of the individual associated with the property.” The claims provide further steps of using the generic computer components merely as a tool to perform an existing process (e.g. update data), by which mere “apply it” is not indicative of integration into a practical application; see MPEP 2106.05(f). Also, the claims provide further details regarding the data (e.g. updated data record), wherein data manipulation or mere data gathering is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 12 recites “further comprising: estimating, by the hardware controller, a total amount of worth of the plurality of devices based upon the voiding of the second warranty corresponding to the second device, wherein the total worth corresponds to a value of the property covered by the insurance policy; and transmitting, to an insurance provider associated with the insurance policy, at least one of the estimated total amount of worth of the plurality of devices or a portion of the updated data record corresponding the second device.” The claim provides further steps of using the generic computer components merely as a tool to perform an existing process (e.g. estimate by reading received or stored data, transmit data, etc.), by which mere “apply it” is not indicative of integration into a practical application; see MPEP 2106.05(f).
	These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct the previously recited abstract idea, and are therefore rejected for at least the same rationale as applied to their parent claim above.
	Claims 2-12 and 14-19, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claims merely use the generic computer component as a tool to perform the abstract idea and/or add insignificant extra-solution activity to the judicial exception as mentioned above. Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.
Therefore, Claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments, see page 10, filed 02 May 2022, with respect to the Claim Objections have been fully considered and are persuasive. The objection for claims 1, 13, and 20 has been withdrawn.
Applicant's arguments, see pages 10 to 19, with respect to 35 U.S.C. 101 rejection have been fully considered but they are not persuasive.
Applicant contends, see pages 13 to 15, that the claims are not directed to an abstract idea. Examiner respectfully disagrees. As discussed above under 35 U.S.C. 101 rejection, considering the claims without the additional elements, such as hardware controller, communication network, etc., the claims recite a method of receiving warranty information, updating and storing warranty information, notifying the customer of expiring warranties, and providing the customer with options for the expiring warranties (e.g. renew, forfeit, etc.). This method recites a commercial interaction with respect to the warranty, therefore the claims are directed to an abstract idea.
Applicant contends, see pages 15 to 19, that the claims are integrated into a practical application. Examiner respectfully disagrees. As discussed above under 35 U.S.C. 101 rejection, the additional elements (e.g. hardware controller) are generic computer components used merely as a tool to perform the abstract idea, which is not indicative of integration into a practical application. The additional element by which the certain steps are performed “automatically” is still mere instructions to implement the abstract idea on the generic computer components, wherein these actions are capable of being performed manually and does not provide any improvement to the functioning of a computer or to any other technology or technical field for being performed automatically, nor these actions were previously unable to be automated.
The additional element regarding “dynamically detecting …”, in view of Specification [0027], there is no clear or specific definition of what “dynamically detecting” means, thus it would be obvious to one of ordinary skilled in the art to interpret the term “dynamically detecting” as the generic definition of “continuously detecting” or “positively detecting”. However, the limitation recites mere data gathering, wherein the presence of the devices are detected by receiving data (e.g. warranty information). One of ordinary skilled in the art would understand that the presence of the device would be detected if the device sends data or information, by which transmitting data or receiving data is mere data gathering, which is adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system, wherein the steps recited by the system are mere data gathering. Mere instructions to apply an exception using a generic computer system and/or adding insignificant extra-solution activity to the judicial exception is not indicative of an inventive concept. Therefore, the 35 U.S.C. 101 rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Witkowski et al. (U.S. 2008/0045274) discloses wireless communication between electronic devices, particularly vehicle components, which include communicating warranty information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697